Opinion by
Mr. Justice Elkin,
This was a case for the jury, and after a careful considera*187tion of the record here presented, including the charge of the court and the questions raised by the assignments, we have not been convinced that any reversible error was committed in its submission. The appellee is a trading corporation and the appellant is a national bank with authority to receive moneys on deposit and do a general banking business. The appellee opened an account with the appellant bank and made deposits from time to time in the ordinary course of banking — at least such is the contention of appellee. The first three items of credit claimed by the plaintiff company are denied by the defendant bank as a liability against it. The defense is that these items were not received by the bank as deposits, but were intended as private loans to the cashier of the bank and in fact were so used. The case proceeded to trial upon the controverted questions of fact material to this issue. A large amount of evidence was introduced bearing directly or incidentally upon the question at issue, with the result that a verdict was returned in favor of the plaintiff.
The appellant contends that the judgment should be reversed for several reasons, the most important of which may be set forth as follows: First, under the pleadings and evidence the contract sued on was special, not made in the ordinary course of banking business nor within the scope of the cashier’s authority, and that by reason thereof judgment should have been directed for defendant. This position is clearly not tenable. Whether the controverted items were deposited in the usual and ordinary course of banking and intended as a credit to the account of the plaintiff company or were private loans to the cashier were the important questions involved in the issue and they were for the jury. It would have been clear error for the court under the evidence to have held as a matter of law that no liability attached to defendant. Second, that the court erred in refusing to affirm defendant’s ninth point, which requested the trial judge to instruct the jury if they found that the general manager and treasurer of the plaintiff company and the cashier of the defendant bank made an arrangement by which the amount of money represented by the three disputed checks was intended as an individual *188loan to the cashier and was received by him as such there could be no recovery. The learned court was clearly right in refusing to affirm this point as submitted. All of the facts set forth in the point might be true without affecting either the rights of the plaintiff company or the liability of the defendant bank. The rights of the one company and the liability of the other did not necessarily depend upon what the respective officers did, or attempted to do, because they may have acted outside of the scope of their authority by undertaking to do what they had no right or power to do. The jury either did not believe, any such arrangement had been made or found that these officers had no authority to make it if attempted. To have affirmed the point as submitted would have been misleading and would not have correctly stated the law applicable to the facts of the case. Third, that the court erred in introducing the doctrine of estoppel based upon the entry by the cashier of the items of credit claimed in the bank book of the appellee and upon the balances thérein stated. We do not agree with this position under the facts of the present case. A balance struck in a pass book is in effect an account stated between a bank and its depositor, which it is true may be impeached for fraud or error, but unless so impeached the bank is estopped from denying its liability as shown by the account so stated by it. This doctrine is of universal application. Whether a bank is or is not estopped from denying its liability for a balance stated by reason of fraud or error depends upon the facts, which are for the jury. In such a case the burden is on the bank attempting to evade i*esponsibility, because the presumption is that the balance stated by its own officers is correct and truly represents the account between the parties. The learned court below very carefully explained the doctrine of estoppel as.applied to the facts of the case, and we find no error in the charge in this respect. Fourth, it is complained that the charge was confusing and contained extraneous matters, and that there was not an adequate and judicial presentation of the defendant’s case in its submission to the jury. Before passing upon the merits of the assignments which raise these questions we have carefully examined the testimony as *189well as the charge of the trial judge for the purpose of ascertaining whether any injustice was done appellant by the alleged errors complained of, and as a result have concluded not only that these assignments are without merit but that the learned court fully, fairly and intelligently explained the law applicable to the case and that the manner of its submission is free from just criticism.
Assignments of error overruled and judgment affirmed.